EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 11, after “a second end,” insert –each--.
In the same claim, line 12, after “and” insert –each--.
In the same claim, lines 12-13, delete “a tiltable array column” insert –one of said tiltable array columns--.
In the same claim, line 14, delete “said linear actuator” insert –each of said at least two extendible linear actuators--.
In the same claim, line 15, after “four” insert –tiltable--.
In the same claim, line 16, delete “complete”.

Amend claim 5 as follows:
5. 	The dynamically shifting photovoltaic panel array apparatus of claim 1, wherein each of said upper pivot assemblies is made of a first coupling half affixed to a distal end of a respective one of said array columns and pivotally connected with a pivot axle to a second coupling half affixed to said platform, and wherein each of said lower pivot assemblies is made of a first coupling half 5affixed to a a respective one of said array columns and pivotally connected with a pivot axle to a second coupling half affixed to a respective one of said foundation pier-s.

Amend claim 6 as follows:
6. 	The dynamically shifting photovoltaic panel array apparatus of claim 5 wherein each said first coupling half is a plate with a first orifice therethrough, and each said second coupling half is a base plate with a pair of parallel plates with a pair of aligned second orifices therethrough extending normally therefrom, wherein said pair of parallel plates are spaced apart to receive said plate.

In claim 7, line 1, delete “claim 2” insert –claim 4--.
In the same claim, line 3, delete “said drive motors” insert --said at least one drive motor--.
In the same claim, line 5, delete “said drive motor” insert --said at least one drive motor--.






Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08 December 2021.  These drawings are acceptable.

Status of Claims
Claims 1-10 are presently under consideration.
Applicant’s amendments to the claims filed with the response dated 08 December 2021 have overcome the prior art rejection of record, and thus the prior art rejection is withdrawn.
The examiner’s amendments to the claims made above are to correct issues of indefiniteness under 35 USC 112(b) to place the claims in condition for allowance.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Sgarrella teaches multiple hydraulic or electrically driven adjustable jacks (extendible linear actuators) can be used to laterally move the location of the platform 18 (Sgarrella, para [0063]) but does not explicitly teach or disclose the claim 1 limitation where the at least two extendable linear actuators each having a first end and a second end, each said first end directly connected to said platform and each said second end directly connected to one of said tiltable array columns, and wherein each of said at least two extendible linear actuators is disposed at an acute angle between said platform and one of said at least four tiltable array columns that exceeds zero degrees, so as to enable the horizontal translation of said array of tiltable photovoltaic panels.
The prior art of Barr (US 4,602,853) and Silvestre Mata (US 2010/0139647) do not make up for the deficiencies of Sgarrella. The array columns in Barr do not tilt and the at least two extendable linear actuators of Barr do not have a first end directly connected to a platform as claimed. Furthermore, the array columns in Silvestre Mata do not tilt and the two extendable linear actuators are arranged for rotation of the beam segments 3 serving as the platform in Silvestre Mata in order to track the sun to optimize insolation of the photovoltaic panels on the platform. The horizontal translation in Sgarrella is for providing varying amounts of shading to crops growing beneath the platform and one having ordinary skill in the art at the time of the invention would not 
The prior art of Sallis (US 4,930,493) is newly cited as pertinent to the claimed invention as it teaches in Figs. 1-2 and 4-5 a pair of linear actuators for tilting a pair of vertical tiltable levers for horizontally translating a heliostat mirror. However, Sallis does not make up for the deficiencies of the prior art of record.
The prior art of Sommer (US 4,102,326)  is newly cited as pertinent to the claimed invention as it teaches a solar collector in Fig. 1 of a platform or rigid structure 22 horizontally translatable relative to support legs 42 through linkage arms 28 powered by servomotor 46. However, Sommer does not make up for the deficiencies of the prior art of record.
As such, the prior art of record does not teach or make obvious each and every one of the limitations of claim 1, and claim 1 and it’s dependents claims 2-10 are found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726